                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                              Case No. 4:05-cr-40087-JPG

 SHAWN A. FINLEY,

                Defendant.

                              MEMORANDUM AND ORDER

       This matter comes before the Court on consideration of defendant Shawn A. Finley’s

prospects for a reduction of his criminal sentence pursuant to 18 U.S.C. § 3582(c)(2) and the

United States Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10. (ECF No 115.) Counsel,

whom this Court appointed to represent the defendant, has moved to withdraw on the basis that she

cannot make a non-frivolous argument in support of a request for reduction. (ECF No. 119.) See

Anders v. California, 386 U.S. 738, 744 (1967). The defendant has not responded.

       Shawn Finley pled guilty to a collection of methamphetamine offenses. (ECF No 75.) At

sentencing, the Court found that Finley was a career offender under U.S.S.G. § 4B1.1 based on

prior drug or violent felony convictions, which produced an offense level of 37, yielding a

sentencing range of 262 to 327 months imprisonment. The Court ultimately imposed the low-end

sentence of 262 months on Counts I–IV.

       The defendant filed a pro se motion asking this Court to apply the changes to U.S.S.G. §

2D1.1 to lower his sentence. Amendment 782 amended U.S.S.G. § 2D1.1(c) as of November 1,

2014, to lower certain base offense levels associated with various relevant conduct drug amounts.

The relevant parts of Amendment 782 are retroactive. See U.S.S.G. § 1B1.10(d) & (e)(1) (2014).


                                               1
       Section 3582(c)(2) allows the Court to reduce a defendant’s previously imposed sentence

where “a defendant…has been sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

994(o)...” In doing so, the Court must consider the factors set forth in 18 U.S.C. § 3553(a) and

must ensure that any reduction “is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). Thus, a defendant urging a sentence reduction

under § 3582(c)(2) must satisfy two criteria: (1) the Sentencing Commission must have lowered

the applicable guideline sentencing range, and (2) the reduction must be consistent with applicable

policy statements issued by the Sentencing Commission. If an amendment does not lower the

defendant’s applicable guideline range, the Court cannot grant a sentence reduction. United States

v. Taylor, 778 F.3d 667, 672 (7th Cir. 2015).

       The Court cannot grant a reduction for the defendant because the defendant was not

“sentenced to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o).” 18 U.S.C. § 3582(c)(2).

The defendant was sentenced under the career offender guidelines. The Seventh Circuit has ruled

that the 2011 crack cocaine retroactivity amendment and the 2014 drug amendment do not apply to

sentences imposed pursuant to the career offender guidelines because the career offender base

offense levels are set forth in U.S.S.G. § 4B1.1, not the base offense levels amended and set forth

in U.S.S.G. § 2D1.1. See United States v. Williams, 694 F.3d 917, 918 (7th Cir. 2012) (reiterating

that the crack cocaine retroactivity amendments provide “no benefit to career offenders”); see also

United States v. Hearn, No. 3:06-CR-30040, 2016 WL 452130, at *5 (C.D. Ill. Feb. 5, 2016)

(holding that the 2014 drug amendment does not apply to career offenders); United States v.

Daniels, No. 08-CR-30185-NJR, 2015 WL 1228904, at *2 (S.D. Ill. Mar. 16, 2015).

                                                2
       Because the defendant cannot satisfy the first criterion under 18 U.S.C. § 3582(c)(2) for

obtaining a sentence reduction, the Court cannot reduce his sentence by virtue of the amendments

and therefore DENIES his motion for retroactive application of the sentencing guidelines to crack

cocaine offenses. (ECF No. 115.) See Taylor, 778 F.3d at 672. The Court GRANTS counsel’s

motion to withdraw (ECF No. 119) and ORDERS that counsel is WITHDRAWN from this case.

The Clerk of the U.S. District Court is hereby DIRECTED to mail a copy of this order to

defendant Shawn Finley, Reg. No 06795-025, USP LEWISBURG, U.S. PENITENTIARY, P.O.

BOX 1000, LEWISBURG, PA 17837.

IT IS SO ORDERED.

DATED: FEBRUARY 6, 2019

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE




                                               3
